Per Curiam.
{¶ 1} This is an appeal from a judgment denying a writ of mandamus to compel appellee, State Teachers Retirement Board of Ohio, to reinstate the disability-retirement benefits of appellant, Sharon A. Morgan, and to pay those benefits from the date that the retirement board terminated them. Because the retirement board did not abuse its discretion in terminating Morgan’s disability-retirement benefits, we affirm.
Disability-Retirement Application, Medical Evaluations, and Board Determination
{¶ 2} Morgan worked as a junior-high-school librarian until June 1988. Since February 1986, she has experienced flu-like symptoms and chronic fatigue.
{¶ 3} In December 1987, Morgan applied for disability-retirement benefits from the State Teachers Retirement System. Thomas E. Williams, M.D., Morgan’s attending physician, diagnosed her as having chronic systemic viral syndrome and certified that she was incapacitated from her performance as a teacher, although he did not consider her disability to be permanent.
{¶ 4} Additional medical examinations ordered by the retirement board confirmed a diagnosis of chronic fatigue syndrome and certified that Morgan was disabled. Ultimately, the disability review committee of the retirement board recommended granting Morgan’s application, and the retirement board granted disability retirement to Morgan in 1988.
Reexamination for Continuation of Disability Retirement
{¶ 5} In 2005, the retirement board requested that Morgan’s treating physician provide a report on her medical status. In her report, Dr. Marie Kuchynski, a *325rheumatologist, noted her diagnosis of chronic fatigue syndrome and fibromyalgia and stated that Morgan’s major symptoms were fatigue, muscle and joint pain, swollen glands, and a low-grade fever.
{¶ 6} The retirement board then ordered Claire V. Wolfe, M.D., to examine Morgan to determine whether her disability retirement should be continued. Dr. Wolfe noted that Morgan was able to easily get up from a chair and move around the examining room, that her reflexes and muscles were normal, and that her range of motion was generally good. Morgan advised Dr. Wolfe of Morgan’s daily activities, which include feeding herself, her husband, and her cats, flower gardening, and taking pictures. Dr. Wolfe noted Morgan’s complaints of fatigue and pain throughout her report.
{¶ 7} As a result of her examination of Morgan and a review of Morgan’s medical records, Dr. Wolfe diagnosed Morgan with “[pjossible fibromyalgia syndrome with chronic fatigue/versus somatoform disorder.” Dr. Wolfe concluded that Morgan was not disabled, because of her lack of objective abnormalities:
{¶ 8} “Mrs. Morgan has never had any significant elevations of her Epstein-Barr titer, itself remarkable since 80% of the adult population has elevated titers. I find that her subjective symptoms far outweigh anything objective. I find that she is totally invested in her diagnosis and the presumed disability and restricted activities that it imposes upon her. I do not find anything on today’s examination of an objective nature that would, in my opinion, preclude her from her previous job as a librarian or any teaching activities.”
{¶ 9} Dr. Wolfe certified that Morgan was capable of resuming regular full-time service similar to that from which she had retired and that disability-retirement benefits should not be continued. The medical review board recommended that the retirement board terminate Morgan’s disability-retirement benefits.
{¶ 10} In response to the medical review board’s recommendation, Morgan submitted a report from Leonard H. Calabrese, D.O., in which he diagnosed Morgan with severe chronic fatigue syndrome and fibromyalgia. In a subsequent letter, Dr. Calabrese noted that chronic fatigue syndrome was incapable of objective quantification:
{¶ 11} “Unfortunately, the index symptoms of chronic fatigue are those of fatigue and pain that cannot be objectively quantified. I know of no criteria that mandates [sic] objectification in terms of disability. Thus, we have used subjective measures measured over time which I believe creates a reliable index to judge the patient’s capacity to work. We have been following this patient for many years. * * * [W]ith such a long track record and with symptoms being so consistent, indeed limited by pain and fatigue, I think the prognosis for return to gainful employment is extremely low.”
*326{¶ 12} Upon request of the medical review board, Dr. Wolfe reviewed the additional medical material provided by Morgan and noted that although she did not disagree with Dr. Calabrese’s findings, she believed that based on Morgan’s lack of objective abnormalities, Morgan could still work in her previous job as a librarian:
{¶ 13} “I do not disagree with any of [Dr.] Calabrese’s findings. As he notes, however, there are no objective abnormalities for the chronic fatigue or fibromyalgia and the inability to work and the disability from the symptoms are determined on a subjective basis. He notes that Mrs. Morgan has had these symptoms for years, has become progressively more disabled by them but has had no change in her objective status.
{¶ 14} “Additional information would, therefore, not change my opinion that, based on objective abnormalities, Sharon Morgan should be able to continue in her job as a librarian.”
{¶ 15} On March 10, 2006, the retirement board terminated Morgan’s disability-retirement benefits. Morgan appealed the decision and submitted additional medical evidence. Upon the request of the retirement board, Robert A. Born-stein, Ph.D., a neuropsychologist, examined Morgan and concluded that she was functioning within normal limits in most areas of higher cognitive function and that there was “no objective evidence of cognitive impairment that would interfere with her ability to perform her normal vocational duties.” Bornstein noted that Morgan exhibited “a high level of concern over her health, and a tendency to focus on physical symptoms as a means of coping with or avoiding stress.”
{¶ 16} On January 18, 2007, the retirement board held an appeal hearing at which Morgan appeared and testified. The retirement board affirmed its previous decision and terminated Morgan’s disability-retirement benefits.
Mandamus Case
{¶ 17} Morgan then filed a complaint in the Franklin County Court of Appeals for a writ of mandamus to compel the retirement board to reinstate Morgan’s disability-retirement benefits and to pay her benefits from the date of termination. In June 2008, the court of appeals denied the writ. The court of appeals held that there was “no indication that Dr. Wolfe refused to examine [Morgan] for the conditions that allegedly caused the disability” and that the retirement board’s decision could have properly been based on Dr. Wolfe’s reports.
{¶ 18} This cause is now before the court upon Morgan’s appeal as of right.
Mandamus — Standard of Review
{¶ 19} Morgan asserts that the court of appeals erred in denying the requested extraordinary relief in mandamus to compel the retirement board to reinstate her *327disability-retirement benefits. The General Assembly established the State Teachers Retirement System to pay retirement allowances and other benefits to public school teachers, and the State Teachers Retirement Board administers and manages the retirement system. R.C. 3307.03 and 3307.04.
{¶ 20} The determination of whether a retirement-system member is entitled to the continued receipt of disability-retirement benefits is within the exclusive authority of the retirement board, R.C. 3307.64, and there is no appeal from the retirement board’s final decision terminating these benefits. State ex rel. Hulls v. State Teachers Retirement Bd., 113 Ohio St.3d 438, 2007-Ohio-2337, 866 N.E.2d 483, ¶ 26. Because this decision is not appealable, mandamus is available to correct an abuse of discretion by the retirement board in its decision. State ex rel. Ackerman v. State Teachers Retirement Bd., 117 Ohio St.3d 268, 2008-Ohio-863, 883 N.E.2d 445, ¶ 16. “An abuse of discretion occurs when a decision is unreasonable, arbitrary, or unconscionable.” State ex rel. Stiles v. School Emps. Retirement Sys., 102 Ohio St.3d 156, 2004-Ohio-2140, 807 N.E.2d 353, ¶ 13.
Reliance on Dr. Wolfe’s Reports
{¶ 21} Morgan argues that the retirement board abused its discretion in terminating her disability-retirement benefits because it improperly relied on Dr. Wolfe’s reports, which disregarded the fact that the disability symptoms of chronic fatigue syndrome are subjective rather than objective. Chronic fatigue syndrome is a “ ‘syndrome marked by incapacitating fatigue. The patient’s symptoms may wax and wane, but are severely debilitating and may last for months or years.’ ” State ex rel. Bruce v. State Teachers Retirement Bd. of Ohio, 153 Ohio App.3d 589, 2003-Ohio-4181, 795 N.E.2d 110, ¶ 114, quoting Taber’s Cyclopedic Medical Dictionary (18th Ed.1997) 384. The symptoms of patients with chronic fatigue syndrome “ ‘are difficult to validate objectively, but are subjectively debilitating.’ ” Rose v. Hartford Financial Servs. Group, Inc. (C.A.6, 2008), 268 Fed.Appx. 444, 446, fn. 3, quoting Taber’s Cyclopedic Medical Dictionary (19th Ed.2001) 402.
{¶ 22} Notwithstanding Morgan’s claims to the contrary, there is nothing in Dr. Wolfe’s reports that indicate she ignored Morgan’s diagnosis of chronic fatigue syndrome or her subjective complaints. In this regard, Morgan erroneously argues that objective medical evidence is irrelevant in the retirement board’s determination of whether she is still disabled.
{¶ 23} As we recently held, even for medical conditions with symptoms that are often unsupported by objective medical evidence, “subjective complaints are not conclusive of disability, and objective medical evidence is still relevant to a determination of the severity of the condition.” State ex rel. VanCleave v. School Emps. Retirement Sys., 120 Ohio St.3d 261, 2008-Ohio-5377, 898 N.E.2d 33, ¶ 47; see also Vance v. Commr. of Social Sec. (C.A.6, 2008), 260 Fed.Appx. 801, 806, *328quoting Arnett v. Commr. of Social Sec. (C.A.6, 2003), 76 Fed.Appx. 713, 716 (“ ‘If there is [objective medical evidence of an underlying medical condition], the examination focuses on 1) whether objective medical evidence confirms the severity of the alleged pain arising from the condition, or 2) whether the objectively established medical condition is of such a severity that it can reasonably be expected to produce the disabling pain’ ”).
{¶ 24} More specifically, courts have held that “[w]hile the diagnoses of chronic fatigue syndrome and fibromyalgia may not lend themselves to objective clinical findings, the physical limitations imposed by the symptoms of such illnesses do lend themselves to objective analysis.” (Emphasis added.) Rose, 268 Fed.Appx. at 453, quoting Boardman v. Prudential Ins. Co. of Am. (C.A.1, 2003), 337 F.3d 9, 17, fn. 5. In both Rose and Boardman, courts upheld the termination of long-term disability benefits when the claimants’ medical records failed to indicate limitations, based on objective findings, that would preclude them from performing suitable work. Therefore, Dr. Wolfe could properly consider the lack of objective medical evidence of physical limitations caused by the symptoms of Morgan’s chronic fatigue syndrome and fibromyalgia to support her conclusion that Morgan is not disabled.
{¶ 25} Moreover, the court of appeals did not err by observing that “[i]n essence, Dr. Wolfe simply did not believe that relator’s subjective symptoms prevented relator from working as a librarian.” The court’s observation was a reasonable assessment of Dr. Wolfe’s opinion as evidenced by her reports.
(¶ 26} Finally, the retirement board’s decision to terminate Morgan’s disability-retirement benefits was also supported by Bornstein’s report that Morgan’s cognitive functioning was normal. This evaluation, Dr. Wolfe’s reports, and the other medical evidence before the retirement board supported its decision. See Hulls, 113 Ohio St.3d at 446, 2007-Ohio-2337, 866 N.E.2d 483, ¶42, quoting State ex rel. Ruby v. State Teachers Retirement Sys. of Ohio (Dec. 6, 1989), Summit App. No. 13844, 1989 WL 147983, * 1 (“ ‘where the record contains evidence which supports the agency’s findings, this court will not disturb that determination’ ”). See also Hastings, Manoloff, Sheeran, Stype, and Jaffe, Baldwin’s Ohio School Law (2007), Section 11:30, fn. 1 (“ ‘So long as evidence — even if conflicting — supports the board’s findings, a reviewing court will not disturb them’ ”).
Conclusion
{¶ 27} Based on the foregoing, the retirement board did not abuse its discretion in terminating Morgan’s disability-retirement benefits. Therefore, Morgan has failed to establish either a clear legal right to the reinstatement of her disability-retirement benefits or a corresponding clear legal duty on the part of *329the retirement board to reinstate them. Accordingly, we affirm the judgment of the court of appeals denying the writ of mandamus.
Judgment affirmed.
Moyer, C.J., and O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.
Pfeifer and Lundberg Stratton, JJ., dissent.